           Case 2:18-cv-00739-TLN-KJN Document 34 Filed 01/27/21 Page 1 of 4


 1 McGREGOR W. SCOTT
   United States Attorney
 2 MATTHEW R. BELZ
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, California 95814
 4 Telephone: (916) 554-2758
   Facsimile: (916) 554-2900
 5
   Attorneys for the United States
 6

 7                              IN THE UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9
     UNITED STATES OF AMERICA and STATE          CASE NO: 2:18-CV-0739 TLN KJN
10   OF CALIFORNIA, ex rel. SUSAN CHONG and
     DOUGLAS EDWARDS,                            THE UNITED STATES’ NOTICE OF
11                                               CONSENT TO DISMISSAL
                  Plaintiffs,
12
           v.
13
     TRINA HEALTH, LLC, GREGORY FORD
14   GILBERT, MEDICAL REVENUE EXPERTS,
     SANDRA BACCA, VALLEY PERINATAL
15   SPECIALISTS, CORNERSTONE FAMILY
     MEDICINE, ALLEN FAMILY MEDICINE,
16   TRINA HEALTH OF ARIZONA, TRINA
     HEALTH OF BIRMINGHAM, TRINA
17   HEALTH OF DALLAS, APT FAIRHOPE LLC
     d/b/a TRINA HEALTH OF FAIRHOPE, APT
18   FOLEY LLC, ADVANCE METABOLISM
     CARE ASSOCIATES, TRINA HEALTH OF
19   LAS VEGAS, HEALING ARTS UNLIMITED
     OF TENNESSEE LLC d/b/a TRINA HEALTH
20   OF MEMPHIS, TRINA HEALTH OF MIAMI,
     TRINA HEALTH OF MONTANA, TRINA
21   HEALTH OF NEWPORT BEACH, TRINA
     HEALTH-OKLAHOMA CITY, TRINA
22   HEALTH TYLER d/b/a TRINA HEALTH
     CARE CENTER OF TYLER LLC, TRINA
23   HEALTH-WICHITA N.W. LLC d/b/a TRINA
     HEALTH OF WICHITA, TRINA HEALTH
24   WEST LOS ANGELES LLC, TRINA HEALTH
     OF BOONEVILLE INC., TRINA HEALTH OF
25   LAKE CHARLES, JAMES A. NOVAK, MD,
     FAMILY MEDICINE, and DOES 1-50,
26
                  Defendants.
27

28

                                                 1
           Case 2:18-cv-00739-TLN-KJN Document 34 Filed 01/27/21 Page 2 of 4


 1             On January 21, 2021, Relators filed a Notice of Voluntary Dismissal Without Prejudice of

 2 this action. Pursuant to the False Claims Act, 31 U.S.C. § 3730(b)(1), the United States hereby notifies

 3 the Court that the Attorney General consents to the dismissal of this action without prejudice to the

 4 rights of the United States, based on its determination that such a dismissal is commensurate with the

 5 public interest and that the matter does not warrant the continued expenditure of government resources

 6 to pursue or monitor the action based on currently available information.

 7          A proposed order accompanies this notice.

 8          Dated: January 27, 2021

 9                                                          McGREGOR W. SCOTT
                                                            United States Attorney
10
                                                            /s/ Matthew R. Belz
11                                                          MATTHEW R. BELZ
                                                            Assistant United States Attorney
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                        2
           Case 2:18-cv-00739-TLN-KJN Document 34 Filed 01/27/21 Page 3 of 4


 1 McGREGOR W. SCOTT
   United States Attorney
 2 MATTHEW R. BELZ
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, California 95814
 4 Telephone: (916) 554-2758
   Facsimile: (916) 554-2900
 5
   Attorneys for the United States
 6

 7                              IN THE UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9
     UNITED STATES OF AMERICA and STATE          CASE NO: 2:18-CV-0739 TLN KJN
10   OF CALIFORNIA, ex rel. SUSAN CHONG and
     DOUGLAS EDWARDS,                            ORDER
11
                  Plaintiffs,
12
           v.
13
     TRINA HEALTH, LLC, GREGORY FORD
14   GILBERT, MEDICAL REVENUE EXPERTS,
     SANDRA BACCA, VALLEY PERINATAL
15   SPECIALISTS, CORNERSTONE FAMILY
     MEDICINE, ALLEN FAMILY MEDICINE,
16   TRINA HEALTH OF ARIZONA, TRINA
     HEALTH OF BIRMINGHAM, TRINA
17   HEALTH OF DALLAS, APT FAIRHOPE LLC
     d/b/a TRINA HEALTH OF FAIRHOPE, APT
18   FOLEY LLC, ADVANCE METABOLISM
     CARE ASSOCIATES, TRINA HEALTH OF
19   LAS VEGAS, HEALING ARTS UNLIMITED
     OF TENNESSEE LLC d/b/a TRINA HEALTH
20   OF MEMPHIS, TRINA HEALTH OF MIAMI,
     TRINA HEALTH OF MONTANA, TRINA
21   HEALTH OF NEWPORT BEACH, TRINA
     HEALTH-OKLAHOMA CITY, TRINA
22   HEALTH TYLER d/b/a TRINA HEALTH
     CARE CENTER OF TYLER LLC, TRINA
23   HEALTH-WICHITA N.W. LLC d/b/a TRINA
     HEALTH OF WICHITA, TRINA HEALTH
24   WEST LOS ANGELES LLC, TRINA HEALTH
     OF BOONEVILLE INC., TRINA HEALTH OF
25   LAKE CHARLES, JAMES A. NOVAK, MD,
     FAMILY MEDICINE, and DOES 1-50,
26
                  Defendants.
27

28

                                                 3
            Case 2:18-cv-00739-TLN-KJN Document 34 Filed 01/27/21 Page 4 of 4


 1          The Relators, having filed a Notice of Voluntary Dismissal Without Prejudice of this action, and

 2 the United States, having filed its Notice of Consent to Dismissal pursuant to the False Claims Act, 31

 3
     U.S.C. § 3730(b)(1), the Court rules as follows:
 4
            IT IS ORDERED that, this action is dismissed without prejudice as to the United States.
 5
            This _____ day of _____________, 2021.
 6

 7 __________________________________

 8
                                                        United States District Judge
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                        4
